UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 DWS GLOBAL COMMODITIES STOCK FUND, INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. ARTHUR D. LIPSON BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. BENCHMARK PLUS MANAGEMENT, L.L.C. SCOTT FRANZBLAU ROBERT FERGUSON WILLIAM J. ROBERTS GARY G. SCHLARBAUM ROBERT A. WOOD (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Western Investment LLC (“Western Investment”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of four nominees as directors at the 2008 annual meeting of stockholders (the “Annual Meeting”) of DWS Global Commodities Stock Fund, Inc. (the “Fund”).Western Investment has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1: On July 24, 2008, Western Investment posted the following on www.valueforum.com. Western Investment may in the future make such information available to stockholders at www.fixmyfund.com. 20% Repurchase Announced. Deutsche ignores shareholder referendum. What part of counting does the board fail to understand? “NEW YORK(BUSINESS WIRE)July 23, 2lobal Commodities Stock Fund, Inc. (the “Fund”) (NYSE: GCS) announced today that the Fund’s Board of Directors has authorized an open-market share repurchase program. Effective upon notice to Fund shareholders in the Fund’s Annual Report to Stockholders, the Fund may purchase an aggregate of up to 20% of the Fund’s outstanding shares of common stock in open-market transactions over a twelve month period.” GCS closed 7/23 at a 14.1% discount. Over 62.5% of shares were tendered at 98% of net asset value on July 14th. The board has responded to this overwhelming desire by shareholders to exit GCS’s closed-end end fund format by announcing a repurchase program of less than one third of shares tendered. I have nominated three highly qualified directors for the October annual meeting and feel I have no choice but to consider this undersized repurchase plan to be a rejection of my offer to work in good faith with the board to resolve the discount problem. I will probably, and reluctantly, be forced to run on a platform of firing Deutsche Investment Management. Based on the tender results, lower commodity prices and buying pressure from the undersized repurchase program, I am raising my rating to Strong Buy. In my account I continue to have the commodity exposure hedged out and am focusing on narrowing the discount. My group has increased it’s economic exposure to over 10.7% of GCS shares from 9% on my first post on June 6th. I am working to eliminate the discount and maximize value for all shareholders. I have no interest in deserting other shareholders and selling my shares into the undersized repurchase plan. GCS closed 6/6 on a 13.5% discount but I don’t think you will be able to buy it that cheaply again. I know nothing about commodity markets so I have hedged that exposure out and I am just playing the discount to narrow. the stock has large unrealized capital gains so it is especially attractive for accounts that don’t have to pay taxes. even if GCS does not convert to an ETF (I think some significant corporate action to benefit shareholders is very likely) you should get substantial year end dividends. Don’t forget that closed-end funds are very thinly traded and only limit orders should be entered. I never enter a market order on a closed-end fund. CERTAIN INFORMATION CONCERNING PARTICIPANTS Western Investment LLC (“Western Investment”), together with the other Participants (as defined below) named herein, intend to make a preliminary filing with the Securities and Exchange Commission (the “SEC”) of a proxy statement and accompanying proxy card to be used to solicit votes for the election of its slate of nominees at the 2008 annual meeting of shareholders of DWS Global Commodities Stock Fund, Inc., a Maryland corporation (the “Fund”). WESTERN INVESTMENT STRONGLY ADVISES ALL STOCKHOLDERS OF THE FUND TO READ THE PROXY STATEMENT AND OTHER PROXY MATERIALS AS THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION.SUCH PROXY MATERIALS WILL BE AVAILABLE AT NO CHARGE ON THE SEC’S WEB SITE AT HTTP://WWW.SEC.GOV.IN ADDITION, THE PARTICIPANTS IN THE SOLICITATION WILL PROVIDE COPIES OF DEFINITIVE PROXY MATERIALS, WITHOUT CHARGE, UPON REQUEST. The participants in the solicitation are anticipated to be Western Investment, a Delaware limited liability company, Western Investment Hedged Partners L.P., a Delaware limited partnership (“WIHP”), Western Investment Activism Partners LLC, a Delaware limited liability company (“WIAP”), Western Investment Total Return Partners L.P., a Delaware limited partnership (“WITRP”), Arthur D. Lipson (“Mr.
